Judge Crenshaw
delivered the opinion of the Court.
it has been settled by this Court that the indorsement of the writ will be looked into for the purpose of amending the subsequent proceedings; but I presume that it has never been determined that it is a part of the Record, and the source from which we are to be informed of the cause of action. It is to the declaration alone that we must look for an exact description of the cause of action. The declaration here describes a note payable at no particular place. If the defendants would have availed themselves of a variance between the declaration and the indorsement of the writ, they should, have done so by plea in abatement.
Where it is to be fairly inferred, from the Record that substantial justice has been done, it is the duty of the appellate Court to support the judgment, if it can be done, without, violating the settled principles of law, or the established *93rules of practice. It is the unanimous opinion of the Court ■that the judgment be affirmed.
Crawford and Hitchcock for plaintiffs,
Caines and Lyon for defendant in Error,